Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Borden Town 24-26 Sept. 1822
				
				24 Sept We dined at the Counts and while walking in the garden he told me an excellent anecdote of a beautiful Quaker Lady who had paid him a visit—During their promenade in the Garden they came to the figures of Cupid and Psyche who are represented looking tenderly at each other. She turned to him with great naiveté and said, “had she been so situated” she would not have remained long in that attitude”—which diverted him excessively, and he tells it with much point—We took leave soon after dinner engaged to accompany him to Bristol tomorrow—25 At ten o clock we entered the boat and formed a party at eleven, in high spirits. The day was unsupportably sultry, and I think I never suffered so much from heat in my life—As the Tide was against us we crossed the Ferry intending to go by in carriages they being in waiting, and there parted company, some chusing to go by Water and some in the Carriages by Land. As the Countess chose the first I of course did the same, and we had a delightful conversation on french poetry, and the difference between the style of English and French Tragedy; and so on to the languages generally. I listened attentively not being competent to take much share; but was very much amused, as well as instructed—In about two hours we reached Bristol, and instead of finding only the family as was understood, we found five or six Carolina Ladies dressed up very fine, seated round in a formal or more properly in a formidable circle to receive us—This was altogether a surprize, and not an agreeable one to any of the party; however we were obliged to submit to our fate, and get through it as well as we could—On my arrival it was my intention to return Mrs. Pederson’s visit; but she had left Bristol a few days, and I was quite disappointed—Breakfast was to be served at twelve o’clock: but the Cooks by some accident having miscalculated, we sat in this dismal way until a quarter to two; when we were led in to Table in great style, to a breakfast half cooked, a lá fourchette: consisting of numerous dainties; badly executed—During this long prolonged meal, Miss Keene who is as romantic at forty, as she was at fifteen; took all the flowers out of the dishes, which they ornamented; and tied them up into bouquets, presenting them to all as far as they would go: a ceremony which kept us at Table a good hour gazing at empty plates, and ragged dishes, to me the most disagreable of all sights on a full stomach—At  length we were permitted to quit this delapidated scene; and Miss Keene favoured us with an air on the piano accompanied by her voice—you have had the pleasure of hearing her mellifluous sounds; I need therefore say nothing more than that we were all  extasic—As soon as the song terminated or rather the charming duo in Paul and Virginia, which she sung with Dr. Shippey: I made my escape to pay a visit to the Miss Lees, objects of real and sincere interest, to whom I wished to pay every mark of respect and attention—The poor Joseph accompanied me with two young Ladies, saying that he wished likewise to pay them this compliment, if it would not be disagreeable to me—We were received and I went up stairs (leaving the company below) to sit with poor Susan, who though much better is still in a wretched situation—They are with a Mr & Mrs La Coste of New York, very genteel people—Our visit was obliged to be short, and while the boat was preparing for our embarkation, we had the pleasure of hearing Miss Pogson play on the flute, which was both novel and amusing well calculated to please Miss K. who loved things a little singular I will not say bordering on the ridiculous—Mrs. Lenox introduced me formally to all the Ladies. Mrs. Smith Widow of W. Smith; Miss Wragg; Mr.  & Mrs. Pogson, and though last by no means least Miss Pogson, a Lady who writes verses; and who has written two Tragedies. the one bearing the pathetick title of Circumstances! a word not to be mentioned in Boston without a blush—two Miss Morris’s, one a very pretty Girl; Miss Smith a southern drawl, and Miss Prower a young Lady said to have forty thousand dollars a year; but really having eighty thousand for her fortune; modest and genteel; both niece and Ward to the good old Major, who seems to possess all the boo-ing propensities of his far famed Countrymen, though a most excellent and amiable man—The old Lady informed me that she should have asked Lee’s family—but that she had already six more put upon her than she had invited; alluding as I afterwards discovered to the Carolina Ladies who had gone because Miss Pogson was asked—When we got into the Boat you would have thought that the Girls were crazy; for they shouted and laughed for joy at their release, as if they had just escaped from purgatory! We crossed the Water and took leave of the Countess and her father all returning home to our dear bewitching Mrs. Hopkinson’s with delight, not withstanding we really had had a charming day—Every distinction is waved among us; but Miss K. had not the wit to adopt the fashion, and fretted him a good deal—as he says he wants to do as the americans do altogether—We arrived early and found my brother just come in the Steam boat—He procured lodgings immediately opposite, for a few days and informed th me that next week Dr. S. intends to operate again; but had sent him here for a change of air, the City being very hot—When he left Philadelphia Mr & Mrs. Sergeant were both very ill and they had lost their lovely boy—26 I forgot to mention that we rode to Trenton to see Mrs. Daniel Cox—We found that they were both down with the fever, and not able to see any one, and this was her third relapse—I have taken a very bad Cold which confines me to the house—but Borden Town is very healthy—and Mrs. H says she will not suffer me to give it a bad reputation by returning sick—In the Evening Whist and Musick—Cold very bad—paid a visit however to Mrs. Ward, and her Sister from Roxburry, daughters to the late Sheriff of the County—Much shocked at the death of Mrs. McComb; but perfectly horrified at the suicide of Lord Castlereagh—It recalled to my mind a speech of Lord Liverpools the night of Miss Caton’s wedding; when he told me his Lordship was subject to the Eresipelas in the back of his head; and that it confused his idea’s so much frequently; as to incapacitate him from business—It is said that his father was insane, and that it is hereditary in the family—The Count and his daughter sat here an hour last Eveng.—He says he is acquainted with the President, who dined with him frequently in paris—that it was with him he transacted the Louisanna business—R. King has been the best friend he has had in this Country, notwithstanding his dislike to Napoleon—
				
					
				
				
					Joseph cannot bear any body that puts him into a book He is much beloved by the poor in this village—
				
			